CATES, Presiding Judge.
Voluntary manslaughter: sentence, 10 years imprisonment.
In Morgan v. State, 291 Ala. 764, 287 So.2d 914, we find the following remarks about the Youthful Offender Act:
“ * * * The duty is upon the trial judge to call the Act to the attention of the youthful offender, just as much as it is the duty of the trial judge to explain to a defendant his constitutional rights when he enters a plea of guilty.”
In the case of instant concern it appears that upon allocution the appellant informed the court that he was twenty years of age.
The record before us indicates that the killing, which was the subject of the indictment against the appellant, occurred on January 1, 1974. It follows, therefore, that Logan was at this time under the age of twenty-one, which is the dividing line prescribed by Act No. 335, approved February 10, 1972.
On authority of Edwards v. State, (1974), 55 Ala.App. 544, 317 So.2d 511 (which rests on Morgan, supra) this case is remanded to the trial court to refer appellant to a probation officer for investigation. Should appellant then manifest a desire to be tried as a youthful offender, a speedy, fully recorded hearing on his petition shall be held and a transcript of the proceedings, together with the trial court’s determination, is to be forwarded to this court for review.
Remanded with directions.
All the Judges concur.